This action was brought for an accounting by the executor and for a construction of the will of Mary Eliza Campbell, deceased. The only question presented for the determination of this court is as to the meaning of the third clause of her will, which is as follows:
"All the rest, residue and remainder of my estate, real and personal, of every name and nature, wherever situated and whenever acquired, I give, devise and bequeath to my said executor, to invest, personal care for, and collect rents of realty, and after deducting all proper costs and charges, to pay the net income to my husband, Samuel Campbell, during his natural life, and to pay his suitable funeral expenses, and on his death to turn over one-half of said residuary estate unto Sarah Frances Roberts, wife of James S. Roberts, to her sole and separate use forever; and should she die before my said husband, then to her children, share and share alike. The other half of my said entire residuary estate my said executor shall turn over unto Clara Hogencamp and William Hogencamp, children of my brother, John M. Hogencamp, equally, or should either die before my said husband, then said entire half to the survivor."
Samuel Campbell, the husband of testatrix, died November 8th, 1902. Sarah Frances Roberts died February 12th, 1903, and the testatrix died April 16th, 1904. Sarah Frances Roberts left her surviving as her only children and heirs at law Mary Eliza Campbell Roberts and Annie Frances Roberts, the respondents, defendants.
The trial court found that the daughters of Sarah Frances Roberts, deceased, were entitled to one-half of the residuary *Page 284 
estate of the testatrix and that the defendants Clara Hogencamp and William P. Hogencamp were entitled to the other one-half of said estate. It is now contended that the conclusion of the trial court was erroneous, for the reason that the daughters of Mrs. Roberts were given one-half of the residuary estate only upon condition that Mrs. Roberts died before the husband of the testatrix; that she having survived such husband, the condition upon which her children were to take never occurred and that, therefore, the testatrix died intestate as to this half of her residuary estate.
In determining the meaning of the testatrix's will we must be guided by her intention. Mrs. Roberts was a niece of the husband of the testatrix and was not, therefore, a blood relative of hers. At an early age, however, Mrs. Roberts, upon the death of her mother, was taken into the house of the testatrix and brought up by her as her own child and lived with her until the marriage to Mr. Roberts and thereafter they were frequent visitors back and forth. The testatrix had no children of her own. In making her will it is apparent from the clause in question that her primary purpose was to provide for her husband. This she did under the supposition that he would survive her, by providing that her residuary estate should be given to the United States Trust Company, in trust, with directions that the rents and income be collected and paid over to him during his life. The trust created was one for his life only, and terminated with it. She then provided for the distribution of her estate by directing that one-half should be turned over to Mrs. Roberts and the other half to Clara and William P. Hogencamp; but, anticipating that Mrs. Roberts might not survive the testatrix's husband, provided that in case she should die before her husband that then her children should take her portion share and share alike. What did she mean by this provision? Did she mean that in case her husband and Mrs. Roberts should both predecease her that the children of Mrs. Roberts should be cut off and receive no portion of her estate? We think not. The rule is that where a devise is limited to take effect on a condition *Page 285 
annexed to a preceding estate, if the preceding estate should never arise, the remainder over will, nevertheless, take place, the first estate being considered only as a preceding limitation and not as a preceding condition, to give effect to a subsequent limitation. (Norris v. Beyea, 13 N.Y. 273; Downing v.Marshall, 23 N.Y. 366; Wager v. Wager, 96 N.Y. 164, 171;Williams v. Jones, 166 N.Y. 522.)
The testatrix, as we have seen, first created a preceding estate, during the life of her husband, by which he was to receive the rents and profits, but this estate did not take effect by reason of the fact that he died before the testatrix. The effect of this was to advance the next estate created by the testatrix, which was the giving of one-half to Mrs. Roberts and the other half to the Hogencamps. But Mrs. Roberts also died before the testatrix, so that her estate never took effect. We have then remaining the provision in favor of her children, who were substituted in her place. They survived the testatrix and were empowered to take upon her death. The provision with reference to the death of their mother before that of the testatrix's husband was inserted upon the supposition that her husband would outlive her and that the life estate created for his benefit would take effect. The wording of the provision, under that supposition, is perfectly clear and proper. Upon the termination of the life estate by his death, then one-half of the remainder was given to Mrs. Roberts in case she survived him. But, in case she had previously deceased, then it was given to her children. We do not think that the happening of his death before that of the testatrix, an event evidently not contemplated by her, requires any change in the construction that should be given to the language used or indicates any intent on the part of the testatrix that this portion of her estate should not be turned over to the children of Mrs. Roberts.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., GRAY, VANN, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Judgment affirmed. *Page 286